Citation Nr: 0315477	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-02 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the thoracic spine, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from March 1975 to May 1985 
and from March 1986 to April 1993.  He has been represented 
throughout his appeal by the Disabled American Veterans 
service organization.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim for an increased 
rating for the degenerative arthritis in his thoracic spine.

In March 2001, the Board remanded the case to the RO for 
further development.  VA compensation examinations were 
conducted in February and May 2002.  A supplemental statement 
of the case (SSOC) was issued in October 2002.  The case was 
returned to the Board in April 2003.  

A review of the claims file shows that in a February 2000 
rating decision denied an additional claim for service 
connection for a left hip disorder.  Subsequently, in June 
2000, the RO also denied a claim for service connection for a 
skin condition of the right ankle as not well grounded.  
Several months later, on November 9, 2000, after the RO had 
forwarded the case to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA may, on its own motion, 
readjudicate a claim that was denied as not well grounded 
during the period beginning on July 14, 1999, and ending on 
the date of the enactment of the Act (November 9, 2000).  
Thus, these additional claims are referred to the RO for 
appropriate action to comply with the VCAA.  



The record also includes a VA Form 21-8940, received at the 
RO in February 2002, which is a claim for a total disability 
rating based on individual unemployability (TDIU).  It does 
not appear, however, that this claim has been adjudicated by 
the RO.  So it is also referred there for appropriate action.


REMAND

In a hearing officer's decision dated in November 1994, the 
RO granted service connection for degenerative arthritis of 
the thoracic spine.  The RO assigned a noncompensable (i.e., 
0 percent) rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5291.  Subsequently, a rating decision in October 1997 
increased the rating to 10 percent, effective September 24, 
1997; the 10 percent rating also was assigned pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5291.  

The veteran contends that the degenerative arthritis in his 
thoracic spine is more severe than 10 percent disabling.  The 
Board, however, is unable to make this determination at 
present as additional evidence is needed.

As alluded earlier, the Board previously remanded this case 
to the RO in March 2001 for further development and 
consideration.  In its remand, the Board requested that the 
RO have the veteran examined to obtain a medical opinion 
concerning the severity of his arthritis, and then 
readjudicate his claim based on the results of the 
evaluation.  The Board indicated that, if his claim remained 
denied, the RO was to provide him a supplemental statement of 
the case (SSOC) and give him an opportunity to submit 
additional medical or other evidence in response.  
See 38 C.F.R. § 19.31 (2002).  

After receiving the case back from the Board on remand, 
additional VA examinations were conducted in February and May 
2002, and an SSOC was issued in October 2002.  Another VA 
examination was conducted in December 2002, but the RO did 
not issue another SSOC or, in the alternative, a rating 
decision granting the claim in full.  The RO's failure to 
issue an additional SSOC following the more recent VA 
examination is an important procedural defect that must be 
corrected before the Board considers the merits of the 
appeal.  38 C.F.R. §§ 19.9, 19.31 (2002).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that a veteran is entitled to be 
evaluated under all potentially applicable codes.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During 
the veteran's December 2002 VA examination, an X-ray of his 
thoracic spine showed mild degenerative intervertebral disc 
disease.  The pertinent diagnosis was degenerative 
intervertebral disc disease of the thoracic spine without 
radiculopathy or radicular irritation.  Therefore, while his 
condition, up until now, has been evaluated under Diagnostic 
Codes 5003, 5010 and 5291, the recent X-ray findings and 
diagnosis suggest that he also may have some neurological 
pathology as part of his underlying service-connected back 
disability.  And as such, it may also be evaluated under 
Diagnostic Code 5293 for intervertebral disc syndrome (IVDS).

Effective September 23, 2002, the regulation governing the 
evaluation of intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, was revised.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The revised diagnostic code 
now provides for the evaluation of intervertebral disc 
syndrome (pre-operatively or post- operatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The revised regulation defines an incapacitating 
episode as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The timing of this change in the regulations 
requires the VA to first consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation; and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 3-2000 (Apr. 10, 000); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is 
imperative the examiners receive a copy of the new criteria 
so they can provide relevant findings in relation to these 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's entitlement to a rating higher 
than 10 percent for the degenerative 
arthritis in his thoracic spine.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes notifying the veteran in 
writing of what evidence, if any, must be 
obtained by him and what evidence, if 
any, will be obtained by VA on his 
behalf.  See Charles v. Principi, 
16 Vet. App. at 370, 373-75 (2002); 
Quartuccio v. Principi, 16 Vet. App 183, 
186-87 (2002).

2.  The RO should contact the veteran and 
ask whether he has received treatment for 
his thoracic spine disorder since 
December 2002.  If so, after obtaining 
the necessary releases, the RO should 
contact the named medical providers, VA 
as well as non-VA, and request copies of 
all previously unobtained medical 
records.  Any and all VA treatment 
records not already on file must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  All records obtained should be 
associated with the other evidence in the 
claims file.  



3.  Then schedule the veteran for VA 
orthopedic and neurological examinations 
to obtain medical opinions concerning the 
current severity of his service-connected 
degenerative arthritis of his thoracic 
spine.  The claims folders and a copy of 
this REMAND must be made available to the 
examiners for a review of his pertinent 
medical history, and the examiners should 
confirm they reviewed the relevant 
evidence in the reports of their 
evaluations.  The examiners also should 
receive a copy of the new criteria for 
rating intervertebral disc syndrome, 
which took effect on September 23, 2002, 
so that their objective clinical findings 
(or lack thereof) address these specific 
criteria, as well as those in effect 
prior to that date.  All indicated tests 
and studies should be accomplished, and 
the clinical findings should be reported 
in detail.  The examiners should provide 
responses to each of the following 
questions:

For the orthopedic examiner
a) Does the veteran have limitation of 
motion in his thoracic spine as a 
residual of his degenerative arthritis?  
If so, is it slight, moderate, or severe?  
Please also specify normal range of 
motion in this segment.  

b) Is there listing of his whole spine to 
the opposite side, a positive 
Goldthwaite's sign, loss of lateral 
motion with osteo-arthritic changes, or 
narrowing or irregularity of the joint 
space, abnormal mobility on forced 
motion, or muscle spasm on extreme 
forward bending?  

c) Does the veteran have weakened 
movement, premature/excess fatigability, 
or incoordination?  If feasible, these 
determinations should be expressed 
in terms of additional range of motion 
loss or favorable or unfavorable 
ankylosis as a consequence of these 
symptoms, over and beyond the limitation 
of motion objectively demonstrated.  If 
the examiner is unable to make this 
determination, then he/she should so 
state.

d) Does the veteran have pain/painful 
motion that could significantly limit his 
functional ability during flare-ups or 
when his thoracic spine is used 
repeatedly over a period of time?  These 
determinations also should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis that 
he has as a consequence.  If the examiner 
is unable to make this determination, 
either, then he/she should so state.

For the neurological examiner
a) Does the veteran experience recurring 
attacks of intervertebral disc syndrome 
referable to his 
service-connected back disability (as 
opposed to unrelated causes)?  If so, 
does he have intermittent relief between 
these attacks and to what extent?  Also, 
does he experience incapacitating 
episodes and, if so, discuss the total 
duration of them.  

b) Is there evidence indicating the 
veteran has radiculopathy with 
characteristic pain attributable to his 
service-connected back disability?  Does 
he have demonstrable muscle spasm or any 
other neurological findings appropriate 
to the site of the diseased disc?  

If it is not possible to answer these 
questions, then the examiner should 
explain why.

4.  Thereafter, the RO should review the 
claims file to ensure that the requested 
examination report and required opinion 
is responsive to and in complete 
compliance with the directives of this 
remand.  If not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO must then readjudicate the 
claim for a higher rating for the 
degenerative arthritis of the thoracic 
spine in light of the additional evidence 
obtained.  The RO's readjudication also 
should consider the potential 
applicability of 38 C.F.R. § 4.71a, Code 
5293, for intervertebral disc syndrome, 
the version in effect both prior to and 
as of September 23, 2002.  If the benefit 
sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and given time to 
respond.


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




